UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1261



JOHN A. GOFF, JR., individually and as parent and next
friend of his minor children, J.G., III, S.M.G., J.A.G.;
CARRIE A. GOFF, individually and as parent and next friend
of her minor children, J.G., III, S.M.G., J.A.G.,

                  Plaintiffs – Appellants,

             v.

BALTIMORE COUNTY; BALTIMORE COUNTY POLICE DEPARTMENT; JOSEPH
HARDEN, Officer #4984, individually and in his official
capacity; AARON MAISANO, Officer #5120, individually and in
his official capacity; MARGARET HEIN, Officer #4617,
individually and in her official capacity; DERYCK LEE,
Officer #4697, individually and in his official capacity,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Susan K. Gauvey, Magistrate Judge.
(1:08-cv-00557-SKG)


Submitted:    June 11, 2009                   Decided:   July 7, 2009


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
John A. Goff, Jr., Carrie A. Goff, Appellants Pro Se.     Paul M.
Mayhew, Assistant Counsel, BALTIMORE COUNTY OFFICE       OF LAW,
Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              John    A.   Goff,     Jr.   and   Carrie    A.    Goff    appeal      the

magistrate     judge’s       order   entering    judgment       for    Defendants    in

accordance with the jury’s verdict. *                 The Goffs brought suit

alleging claims under 42 U.S.C. § 1983 (2006) and Maryland law.

The   Goffs    have    not    provided     a   transcript,      and    they   fail   to

establish a basis to have the transcript prepared at government

expense.       28 U.S.C.      § 753(f)     (2006).        We    have   reviewed      the

existing record and the issues the Goffs raise on appeal, and

find no grounds for appellate relief.                 Accordingly, we affirm

the magistrate judge’s order.                  Goff v. Baltimore County, No.

1:08-cv-00557-SKG (D. Md. Feb. 6, 2009).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              AFFIRMED




      *
       The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c) (2006).



                                           3